120 Ga. App. 292 (1969)
170 S.E.2d 310
FLOYD
v.
FLOYD.
44593.
Court of Appeals of Georgia.
Submitted July 8, 1969.
Decided September 9, 1969.
John N. Crudup, for appellant.
Robinson, Thompson, Buice & Harben, Sam S. Harben, Jr., for appellee.
DEEN, Judge.
In an action seeking child custody and alimony, an order of the court awarding custody of the infant to the mother and setting visiting privileges until further order of the court is not such a final judgment as may be reviewed, absent a certificate of immediate review signed by the trial judge. Code Ann. § 6-701 (Ga. L. 1968, pp. 1072, 1073).
Appeal dismissed. Bell, C. J., and Eberhardt, J., concur.